Case 8:19-cv-00710-MSS-TGW Document 165 Filed 08/25/20 Page 1 of 10 PageID 4861




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  UMG RECORDINGS, INC., et al.,

         Plaintiffs and Counter-Defendants,

  v.                                                     Case No. 8:19-cv-00710-MSS-TGW

  BRIGHT HOUSE NETWORKS, LLC

         Defendant and Counter-Plaintiff.


      DEFENDANT BRIGHT HOUSE NETWORK’S MOTION TO MODIFY THE
   SCHEDULING ORDER AND FOR LEAVE TO FILE SECOND AMENDED ANSWER,
             AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS

         Defendant Bright House Networks, LLC (“Bright House”) respectfully moves this Court

  pursuant to Federal Rule of Civil Procedure 16(b)(4) to modify the scheduling order and for leave

  to file its Second Amended Answer, Affirmative Defenses, and Counterclaims to add the Record

  Industry Association of America (“RIAA”) and MarkMonitor, Inc. (“MarkMonitor”) as

  counterclaim-defendants. As set forth in Bright House’s proposed Second Amended Answer,

  Affirmative Defenses, and Counterclaims, Plaintiffs, the RIAA, and MarkMonitor engaged in

  coordinated wrongful conduct by sending copyright infringement notices containing material

  misrepresentations to Bright House in violation of the Digital Millennium Copyright Act

  (“DMCA”) and the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”). Moreover,

  it would have been impossible to have added these parties prior to the expiration of the original

  deadline for adding parties because that deadline passed before the date to file counterclaims.

  Good cause to modify the Court’s scheduling order therefore exists to allow Bright House to add

  the RIAA and MarkMonitor as parties because the amendment furthers the interests of efficiency

  and justice by ensuring that all relevant parties are joined in this action.


                                                     1
Case 8:19-cv-00710-MSS-TGW Document 165 Filed 08/25/20 Page 2 of 10 PageID 4862




                                         BACKGROUND

          On November 4, 2019, the Court entered a Case Management and Scheduling Order which

  required “Motions to Add Parties or to Amend Pleadings” to be filed by December 2, 2019. (Dkt.

  68 ¶ 2.) This deadline was then extended, at Plaintiffs’ request, to January 6, 2020. (Dkt. 69

  (11/5/2019); see also Dkt. 67 (11/1/2019) (Plaintiffs’ Unopposed Motion to Modify Case

  Schedule).)

          On January 7, 2020, Plaintiffs filed their First Amended Complaint in which they added

  new plaintiffs and changed certain plaintiffs’ names. (Dkt. 94; see also Dkt. 88 (1/6/2020)

  (Plaintiffs’ Motion for Leave to File an Amended Complaint to Add Parties).) Bright House

  responded by moving to dismiss Plaintiffs’ Count II for vicarious liability (Dkt. 99 (1/21/2020)),

  and consequently did not file an answer at that time. See Fed. R. Civ. P. 12(a)(4). The Court

  granted Bright House’s motion to dismiss on July 8, 2020 (Dkt. 142) and Bright House timely filed

  its Answer, Affirmative Defenses, and Counterclaims on July 22, 2020 (Dkt. 151). In the interim,

  the Court entered an Amended Case Management and Scheduling Order on July 15, 2020, which

  stated that the time for Motions to Add Parties or to Amend Pleadings was “COMPLETED.” (Dkt.

  144.)

          Plaintiffs filed a motion to dismiss Bright House’s counterclaims on August 11, 2020.

  (Dkt. 156.) Bright House timely filed its First Amended Answer, Affirmative Defenses, and

  Counterclaims on August 25, 2020.1 (Dkt. 164.) Bright House’s amended counterclaims, filed




  1
     Bright House filed its First Amended Answer, Affirmative Defenses, and Counterclaims before
  bringing this motion for leave to file its Second Amended Answer, Affirmative Defenses, and
  Counterclaims to ensure its response to Plaintiffs’ motion to dismiss was timely filed under Rule
  15(a)(1)(B).

                                                  2
Case 8:19-cv-00710-MSS-TGW Document 165 Filed 08/25/20 Page 3 of 10 PageID 4863




  “as a matter of course” pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), made changes to

  respond to Plaintiffs’ motion to dismiss but did not add any parties.

         As reflected in the proposed amended pleading (attached as Exhibit 1),2 Bright House now

  seeks leave to add the RIAA and MarkMonitor as counterclaim-defendants under Rule 15(a)(2).

  Because the deadline to file “Motions to Add Parties or to Amend Pleadings” in the operative

  scheduling order passed before Bright House’s original counterclaims were due under the Federal

  Rules, Bright House seeks permission to file the attached pleading now. Plaintiffs oppose this

  motion on the grounds that the scheduling order deadline prevents Bright House from adding

  parties. Thus, Bright House brings this motion to modify the scheduling order pursuant to Federal

  Rule of Civil Procedure 16(b)(4).

                                        LEGAL STANDARD

         Motions for leave to amend a pleading after a scheduling order deadline has passed are

  granted when there is “good cause” to modify the schedule. Sosa v. Airprint Sys., Inc., 133 F.3d

  1417, 1418 & n.2 (11th Cir. 1998) (per curiam) (quoting Fed. R. Civ. P. 16(b)); see also Destra v.

  Demings, 725 Fed. App’x 855, 859 (11th Cir. 2018). “Good cause exists when the deadline could

  not ‘be met despite the diligence of the party seeking the extension.’” Southpoint Condo. Ass’n,

  Inc. v. Lexington Ins. Co., 2020 WL 639400, at *4 (S.D. Fla. Feb. 11, 2020) (quoting Sosa, 133

  F.3d at 1418). “What constitutes good cause sufficient to justify the modification of a scheduling

  order necessarily varies with the circumstances of each case.” 6A WRIGHT & MILLER, FEDERAL

  PRACTICE AND PROCEDURE § 1522.2 (3d ed. 1999).




  2
      A redline showing the changes from Bright House’s First Amended Answer, Affirmative
  Defenses, and Counterclaims filed on August 25, 2020 is attached as Exhibit 2. As can been seen
  in Exhibit 2, Bright House does not seek to amend its answer or affirmative defenses.
                                                   3
Case 8:19-cv-00710-MSS-TGW Document 165 Filed 08/25/20 Page 4 of 10 PageID 4864




         If this standard is met, the Court then determines whether amendment is proper under Rule

  15(a). Sosa, 133 F.3d at 1419. Under Rule 15(a)(2), a party may amend its pleading with leave

  of court, which “should freely [be] give[n]… when justice so requires.” “The Supreme Court has

  emphasized that ‘this mandate is to be heeded.’” Taylor v. Fla. State Fair Auth., 875 F. Supp. 812,

  814 (M.D. Fla. 1995) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). Therefore, “there must

  be a ‘justifying reason’ for a court to deny leave,” either that “amendment would be prejudicial to

  the opposing party,” there was “bad faith or undue delay” by the moving party, or “the amendment

  would be futile.” Id. (quoting Foman, 371 U.S. at 182).

                                           ARGUMENT

         Good cause to modify the Court’s scheduling order exists to allow Bright House to add the

  RIAA and MarkMonitor as parties because the amendment furthers the interests of efficiency and

  justice by ensuring that all the relevant parties are joined in this action. As set forth in Bright

  House’s proposed Second Amended Answer, Affirmative Defenses, and Counterclaims, the RIAA

  and MarkMonitor are central to Plaintiffs’ wrongful conduct. Bright House received copyright

  infringement notices containing material misrepresentations from the RIAA, purporting to assert

  the rights of Plaintiffs but sent by MarkMonitor. In this way, the RIAA and Mark Monitor are

  closely intertwined with Plaintiffs’ violations of the DMCA and FDUTPA. (See generally Ex. 1,

  Proposed Second Amended Answer, Affirmative Defenses, and Counterclaims.)

         Moreover, Bright House has been diligent in seeking leave to add these new parties in

  accordance with the Federal Rules. When the time for adding parties passed, Bright House’s

  motion to dismiss was still pending. Bright House therefore had not yet filed an answer, in

  accordance with Federal Rule of Civil Procedure 12(a)(4). Having not filed an answer at that

  point, Bright House could not file counterclaims, including counterclaims against additional

  parties. This is because counterclaims may not be brought in a standalone filing outside of an
                                                  4
Case 8:19-cv-00710-MSS-TGW Document 165 Filed 08/25/20 Page 5 of 10 PageID 4865




  answer. See Sevi v. Isr. Disc. Bank of N.Y., 2014 WL 12861831, at *2 (S.D. Fla. July 8, 2014),

  report and recommendation adopted, 2014 WL 12861832 (July 28, 2014) (“The interplay between

  Federal Rules of Civil Procedure 7(a) and 13 forbids parties from raising a counterclaim separate

  from and outside of a recognized pleading.”) (quotation marks and citation omitted); see also

  Panama City Beach Condos, Ltd. P'ship v. Adjusters Int'l Colo., Inc., 2008 WL 11340312, at *1

  (N.D. Fla. Oct. 14, 2008) (collecting authorities finding that counterclaims “can be asserted only

  in the defendant’s answer”) (quotation marks and citation omitted). Thus, for Bright House to

  have brought counterclaims against the RIAA and MarkMonitor before the time for adding parties

  had passed would have required Bright House to do something the Federal Rules forbid. See

  Southpoint Condo., 2020 WL 639400, at *4 (good cause to modify a scheduling order exists “when

  the deadline could not be met despite the diligence of the party seeking the extension”) (quotation

  marks and citation omitted).

         Even if that were not the case, Bright House has been diligent in moving to add parties

  after filing its counterclaims. Bright House brings this motion to modify the scheduling order

  within five weeks of filing its original counterclaims. See Southpoint Condo., 2020 WL 639400,

  at *4 (party diligent in moving to amend “within weeks” of discovering relevant evidence); Rolle

  v. Branch Banking & Tr. Co, 2014 WL 11638588, at *4 (S.D. Fla. May 28, 2014) (party diligent

  in moving to amend three weeks after discovering a potential breach of fiduciary duty).

         The amendment sought is proper under Rule 15, which calls for leave to amend to be

  “freely give[n]… when justice so requires.” Fed. R. Civ. P. 15(a)(2); see Toliver v. Bank of Am.,

  N.A., 2013 WL 12161800, at *1 (M.D. Fla. June 10, 2013) (“[U]nless there is a substantial reason

  to deny leave to amend, the discretion of the district court is not broad enough to permit denial.”)

  (quoting Burger King Corp. v. Weaver, 169 F.3d 1310, 1319 (11th Cir. 1999)).



                                                   5
Case 8:19-cv-00710-MSS-TGW Document 165 Filed 08/25/20 Page 6 of 10 PageID 4866




         None of the reasons to deny leave to amend are present here. See Taylor, 875 F. Supp. at

  814 (enumerating limited reasons to deny leave). First, amendment would not cause Plaintiffs

  prejudice. Plaintiffs have not yet answered Bright House’s original counterclaims, and discovery

  related to the counterclaims is still in early stages. See Bassler v. George Weston Bakeries

  Distribution Inc., 2009 WL 10670778, at *2 (M.D. Fla. Nov. 25, 2009) (defendant would not be

  prejudiced by amendment after date set in scheduling order because parties “only recently started

  seriously engaging in discovery”). Second, as noted above, Bright House has not delayed in

  seeking leave to amend. Plaintiffs filed a motion to dismiss Bright House’s counterclaims on

  August 11, 2020 (Dkt. 156) and Bright House filed its First Amended Answer, Affirmative

  Defenses, and Counterclaims as of right on August 25, 2020 (Dkt. 164).             Bright House

  concurrently brings this motion to file its Second Amended Answer, Affirmative Defenses, and

  Counterclaims. And finally, the proposed amendments would not be futile—a standard that

  requires an amendment to be “clearly insufficient or frivolous on its face.” Taylor, 875 F. Supp.

  at 815; see also Shamblin v. Obama for Am., 2014 WL 12610221, at *2 (M.D. Fla. May 30, 2014),

  reconsideration denied, 2014 WL 2968159 (July 1, 2014) (“[I]f the underlying facts or

  circumstances relied upon by the [moving party] may be a proper subject of relief, [s]he ought to

  be afforded an opportunity to test [her] claim on the merits.”) (quoting Foman, 371 U.S. at 182)

  (first, third, and fourth alterations in original). Bright House’s proposed Second Amended

  Counterclaims set forth at length facts establishing the basis for its claims against the RIAA and

  MarkMonitor.    In particular, Bright House’s proposed amended counterclaims demonstrate

  MarkMonitor sent Bright House materially false and deceptive copyright infringement notices in

  which the RIAA purported to assert rights owned by Plaintiffs, all in violation of the DMCA and

  FDUTPA. (See generally Ex. 1, Proposed Second Amended Answer, Affirmative Defenses, and



                                                  6
Case 8:19-cv-00710-MSS-TGW Document 165 Filed 08/25/20 Page 7 of 10 PageID 4867




  Counterclaims.) Moreover, if the RIAA and MarkMonitor are added as parties, they “will have

  the opportunity to challenge th[e] claim[s].” Mey v. Enter. Fin. Grp., Inc., 2016 WL 9109099, at

  *3 & n.3 (M.D. Fla. Aug. 2, 2016) (granting leave to amend to add party and noting that “as with

  all litigants, [movant] is constrained by the requirements of Fed. R. Civ. P. 11”).

                                           CONCLUSION

         For these reasons, Bright House respectfully requests that the Court modify the scheduling

  order and grant Bright House leave to file its proposed Second Amended Answer, Affirmative

  Defenses, and Counterclaims to add the RIAA and MarkMonitor as counterclaim-defendants.




                                                   7
Case 8:19-cv-00710-MSS-TGW Document 165 Filed 08/25/20 Page 8 of 10 PageID 4868




  Dated: August 25, 2020                       Respectfully submitted,


   Jennifer A. Golinveaux (pro hac vice)       /s/ Andrew H. Schapiro
   WINSTON & STRAWN LLP                        Andrew H. Schapiro (pro hac vice)
   101 California Street, 35th Floor           QUINN EMANUEL URQUHART &
   San Francisco, CA 94111-5840                  SULLIVAN, LLP
   Tel: (415) 591-1506                         191 N. Wacker Drive, Suite 2700
   Email: jgolinveaux@winston.com              Chicago, IL 60606
                                               Tel: (312) 705-7400
   Michael S. Elkin (pro hac vice)             Email: andrewschapiro@quinnemanuel.com
   Thomas Patrick Lane (pro hac vice)
   Seth E. Spitzer (pro hac vice)              Charles K. Verhoeven (pro hac vice)
   WINSTON & STRAWN LLP                        David Eiseman (pro hac vice)
   200 Park Avenue                             QUINN EMANUEL URQUHART &
   New York, NY 10166                           SULLIVAN, LLP
   Tel: (212) 294-6700                         50 California Street, 22nd Floor
   Email: melkin@winston.com                   San Francisco, CA 94111
   Email: tlane@winston.com                    Tel: (415) 875-6600
   Email: sspitzer@winston.com                 Email: charlesverhoeven@quinnemanuel.com
                                               Email: davideiseman@quinnemanuel.com
   Erin R. Ranahan (pro hac vice)
   WINSTON & STRAWN LLP                        William J. Schifino, Jr.
   333 S. Grand Avenue                         Florida Bar No. 564338
   Los Angeles, CA 90071                       GUNSTER, YOAKLEY & STEWART, P.A.
   Tel: (213) 615-1933                         401 E. Jackson St., Ste. 2500
   Email: eranahan@winston.com                 Tampa, FL 33602
                                               Tel: (813) 228-9080
   Michael L. Brody (pro hac vice)             Email: bschifino@gunster.com
   WINSTON & STRAWN LLP
   35 W. Wacker Drive                          Counsel for Defendant
   Chicago, IL 60601-9703                      Bright House Networks, LLC
   Tel: (312) 558-5600
   E-mail: mbrody@winston.com




                                           8
Case 8:19-cv-00710-MSS-TGW Document 165 Filed 08/25/20 Page 9 of 10 PageID 4869




                         L.R. 3.01(g) CERTIFICATION OF COUNSEL

         I HEREBY CERTIFY, pursuant to Local Rule 3.01(g), that moving counsel has conferred

  with opposing counsel in a good faith effort to resolve the issues but has been unable to do so.



                                                               /s/ Andrew H. Schapiro
                                                               Andrew H. Schapiro




                                                   9
Case 8:19-cv-00710-MSS-TGW Document 165 Filed 08/25/20 Page 10 of 10 PageID 4870




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Modify the

  Scheduling Order and for Leave to File Second Amended Answer, Affirmative Defenses, and

  Counterclaims was served by the Court’s CM/ECF system on August 25, 2020.



                                                         /s/ Andrew H. Schapiro
                                                         Andrew H. Schapiro




                                             10
